     Case 2:17-cv-01522-JCM-CWH Document 39 Filed 11/15/18 Page 1 of 3



 1    CRAIG A. NEWBY, ESQ. (NSBN 8591)
      RORY T. KAY, ESQ. (NSBN 12416)
 2    MCDONALD CARANO LLP
      2300 West Sahara Avenue, Suite 1200
 3    Las Vegas, NV 89102
      Telephone: (702) 873-4100
 4    Facsimile: (702) 873-9966
      cnewby@mcdonaldcarano.com
 5    rkay@mcdonaldcarano.com

 6    Attorneys for Defendant Ashley Furniture
      Industries, Inc.
 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    BOND MANUFACTURING CO., INC., a                    CASE NO.: 2:17-cv-1522-JCM-CWH
      California corporation
12
                            Plaintiff,                 STIPULATION REGARDING
13                                                     EXTENSION OF TIME TO PRODUCE
      vs.                                              INITIAL DISCLOSURES ON BOND’S
14                                                     PATENT INFRINGMENT CLAIMS
      ASHLEY FURNITURE INDUSTRIES, INC., a
15    Wisconsin corporation,               (First Request)

16                          Defendant.

17

18

19           Pursuant to Fed. R. Civ. P. 6(b)(1)(a) and Local Rules 6-1 and 6-2, Plaintiff Bond
20    Manufacturing Co., Inc. (“Bond”) and Defendant Ashley Furniture Industries, Inc. (“Ashley”)
21    hereby stipulate to a thirty (30) day extension of Bond’s deadline to serve initial disclosures
22    related to its patent infringement claims (presently set for November 19, 2018). This is the first
23    request for an extension and will allow Bond to independently verify the sales information that
24    Ashley recently provided.
25    ///
26    ///
27    ///
28    ///
     Case 2:17-cv-01522-JCM-CWH Document 39 Filed 11/15/18 Page 2 of 3



 1             Accordingly, Bond and Ashley stipulate that Bond has until Wednesday, December 19,

 2    2018 to produce initial disclosures related to its patent infringement claims.

 3

 4    DATED this 15th day of November, 2018.            DATED this 15th day of November, 2018.

 5    WEIDE & MILLER, LTD.                              McDONALD CARANO LLP

 6

 7    /s/ F. Christopher Austin                          /s/ Craig Newby

 8    F. Christopher Austin, Esq. (NV Bar #6559)        Craig Newby (NV Bar #8591)
      10655 Park Run Drive, Suite 100                   Rory T. Kay, Esq. (NV Bar #12416)
 9    Las Vegas, NV 89144                               2300 W. Sahara Ave, Suite 1200
                                                        Las Vegas, NV 89102
10
      Attorneys for Plaintiff Bond Manufacturing        Attorneys for Defendant Ashley Furniture
11    Co., Inc.                                         Industries, Inc.

12

13                                                  IT IS SO ORDERED.
14

15                                                  ___________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
16

17
                                                                November 16, 2018
18                                                  DATED:
19

20

21

22

23

24

25

26

27

28


                                                  Page 2 of 3
      4836-4028-3771, v. 1
     Case 2:17-cv-01522-JCM-CWH Document 39 Filed 11/15/18 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2             I HEREBY CERTIFY that I am an employee of McDonald Carano LLP, and that on the

 3    15th day of November, 2018, a true and correct copy of the foregoing STIPULATION
 4
      REGARDING EXTENSION OF TIME TO PRODUCE INITIAL DISCLOSURES ON
 5
      BOND’S PATENT INFRINGMENT CLAIMS was electronically filed with the Clerk of the
 6
      Court by using CM/ECF service which will provide copies to all counsel of record registered to
 7
      receive CM/ECF notification.
 8

 9

10                                                 /s/ Jill Nelson
                                                  An Employee of McDonald Carano LLP
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                Page 3 of 3
      4836-4028-3771, v. 1
